DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This communication is responsive to the response filed 09/11/2020. 
	Claims 1-20 are pending in this application; and, claims 1, 8 and 15 are independent claims. This action is made Final.

Claim Rejections - 35 USC 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed to "a computer readable storage medium". Para [0030] of the instant application uses exemplary, open-ended and non-limiting language “the computer readable storage medium may be, for example, but is not limited to, …”.  It is the position of the Office that a tangible fixation in a "real-world" storage medium is typically required for this form of claim such as a “non-transitory storage medium”. Furthermore, a software is considered non-statutory, especially given that the software as claimed does not necessarily require the apparatus that is provided with a processor, etc., and, therefore, not a member of the 4 statutory classes of invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (“Turek”, US 20190317739 A1) and Singh et al. (“Singh”, US 20190370617 A1).
As per claim 1, Turek teaches a computer-implemented method for generating a user interface, the method comprising: 
receiving a sketch of a portion of a user interface, wherein the sketch is a wireframe (figs. 1-2; para [0015]: sketches 104, wireframes 106);
 analyzing the sketch to predict a first set of intended proposals of the user interface using artificial intelligence…based on a model trained to extract visual characteristics from existing user interface screens (para [0021, 0030-0037]: AI processes to first identify the visual aspects and features to be included in the GUI design, and then to generate instructions (e.g., executable code or script) defining a design proposal reflective of the identified aspects and features wherein many different design proposals may be generated);
mockups 106, 108, 110 wherein different design proposals may be generated);
receiving a selection of a first final sketch rendering of the user interface from the first set of intended final sketch renderings of the user interface (para [0021, 0059]: options of different styles are presented for user selection); and
generating code to render the selected first final sketch rendering of the user interface in response to a user indicating the selected first final sketch rendering of the user interface is a final intended design (fig. 2; para [0059]: style properties for a GUI design are generated and presented for user selection wherein a final GUI is generated that includes all animations, functionality, and other aspects that may be part of the GUI design that are incorporated with other relevant code underlying the operation of the GUI, para [0017-0018,, 0020-0022, 0024, 0029, 0102]).
Turek does not explicitly disclose sketches based on historical data or a model trained to extract visual characteristics from existing user interface screens. However, Singh in the analogous art of sketch based images teaches: [predicted intended sketches of the UI based on] historical data or a model trained to extract visual characteristics from existing user interface screens (fig. 2A; para [0047-0048, 0065]: completion sketches 130 are provided to the client device 104 as one or more suggestions for sketch completion of the input digital sketch 116 wherein 130 originate from a variety of different sources (e.g., previous artwork obtained from other users, social networking services, digital artwork repositories,, para [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with the teachings of Turek. One having ordinary skill in the art would have been motivated to combine such data or models to provide sketch completion of the input digital sketch (para [0004]).
defining design proposals reflective of the identified aspects and features; Singh: para [0043]: completion sketches 130 are matched based on similarity criterion). 
As per claim 5, the modified Turek teaches the method of claim 1. The modified Turek further teaches analyzing the sketch to predict the first set of intended sketches of the user interface using artificial intelligence based on historical data consisting of renderings of user interface designs and/or a user’s asset library consisting of the user’s previously designed user interfaces (Turek: para [0021]: AI processes to identify visual aspects to predict first set of proposals; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch to predict first set of intended sketches 130 wherein 130 originate from a variety of different sources (e.g., previous artwork obtained from other users, social networking services, digital artwork repositories,, para [0049]).
As per claim 6, the modified Turek teaches the method of claim 1. The modified Turek further teaches the sketch is an initial sketch of a new user interface (Turek: fig. 2: sketch 206 of a UI).
As per claim 7, the modified Turek teaches the method of claim 1. The modified Turek further teaches the sketch is a continuation of a prior sketch of the user interface (Turek: fig. 2: sketch 206 of a UI; Singh: fig. 2B; para [0047, 0052]: continuation of a prior sketch with stylus 202).
As per claim 8, Turek teaches a computer program product for generating a user interface, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for:
receiving a sketch of a portion of a user interface, wherein the sketch is a wireframe (figs. 1-2; para [0015]: sketches 104, wireframes 106);
AI processes to first identify the visual aspects and features to be included in the GUI design, and then to generate instructions (e.g., executable code or script) defining a design proposal reflective of the identified aspects and features wherein many different design proposals may be generated);
generating and displaying a first set of intended final sketch renderings of the user interface using the first set of predicted intended proposals of the user interface (para [0021]: mockups 106, 108, 110 wherein different design proposals may be generated);
receiving a selection of a first final sketch rendering of the user interface from the first set of intended final sketch renderings of the user interface (para [0021, 0059]: options of different styles are presented for user selection); and
generating code to render the selected first final sketch rendering of the user interface in response to a user indicating the selected first final sketch rendering of the user interface is a final intended design (fig. 2; para [0059]: style properties for a GUI design are generated and presented for user selection wherein a final GUI is generated that includes all animations, functionality, and other aspects that may be part of the GUI design that are incorporated with other relevant code underlying the operation of the GUI, para [0017-0018,, 0020-0022, 0024, 0029, 0102]).
Turek does not explicitly disclose sketches based on historical data or a model trained to extract visual characteristics from existing user interface screens. However, Singh in the analogous art of sketch based images teaches: [predicted intended sketches of the UI based on] historical data or a model trained to extract visual characteristics from existing user interface screens (fig. 2A; para [0047-0048, 0065]: completion sketches 130 are provided to the client device 104 as one or more suggestions for sketch completion of the input digital sketch 116 wherein 130 originate from a variety of different sources (e.g., previous artwork obtained from other users, social networking services, digital artwork repositories,, para [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with the teachings of Turek. One having ordinary skill in the art would have been motivated to combine such data or models to provide sketch completion of the input digital sketch (para [0004]).
As per claim 11, the modified Turek teaches the product of claim 8. The modified Turek further teaches the first set of intended final sketch renderings of the user interface is determined based on matching previously rendered user interfaces with elements closest in appearance to the first set of predicted intended sketches of the user interface (Turek: para [0021]: defining design proposals reflective of the identified aspects and features; Singh: para [0043]: completion sketches 130 are matched based on similarity criterion). 
As per claim 12, the modified Turek teaches the product of claim 8. The modified Turek further teaches analyzing the sketch to predict the first set of intended sketches of the user interface using artificial intelligence based on historical data consisting of renderings of user interface designs and/or a user’s asset library consisting of the user’s previously designed user interfaces (Turek: para [0021]: AI processes to identify visual aspects to predict first set of proposals; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch to predict first set of intended sketches 130 wherein 130 originate from a variety of different sources (e.g., previous artwork obtained from other users, social networking services, digital artwork repositories,, para [0049]).
As per claim 13, the modified Turek teaches the product of claim 8. The modified Turek further teaches the sketch is an initial sketch of a new user interface (Turek: fig. 2: sketch 206 of a UI).
As per claim 14, the modified Turek teaches the product of claim 8. The modified Turek further teaches the sketch is a continuation of a prior sketch of the user interface (Turek: fig. 2: sketch 206 of a UI; Singh: fig. 2B; para [0047, 0052]: continuation of a prior sketch with stylus 202).

a memory for storing a computer program for generating a user interface (fig. 6; memory 614); and 
a processor connected to said memory (fig. 6: processor 608), wherein said processor is configured to execute the program instructions of the computer program comprising:
receiving a sketch of a portion of a user interface, wherein the sketch is a wireframe (figs. 1-2; para [0015]: sketches 104, wireframes 106);
 analyzing the sketch to predict a first set of intended proposals of the user interface using artificial intelligence…based on a model trained to extract visual characteristics from existing user interface screens (para [0021, 0030-0037]: AI processes to first identify the visual aspects and features to be included in the GUI design, and then to generate instructions (e.g., executable code or script) defining a design proposal reflective of the identified aspects and features wherein many different design proposals may be generated);
generating and displaying a first set of intended final sketch renderings of the user interface using the first set of predicted intended proposals of the user interface (para [0021]: mockups 106, 108, 110 wherein different design proposals may be generated);
receiving a selection of a first final sketch rendering of the user interface from the first set of intended final sketch renderings of the user interface (para [0021, 0059]: options of different styles are presented for user selection); and
generating code to render the selected first final sketch rendering of the user interface in response to a user indicating the selected first final sketch rendering of the user interface is a final intended design (fig. 2; para [0059]: style properties for a GUI design are generated and presented for user selection wherein a final GUI is generated that includes all animations, functionality, and other 
Turek does not explicitly disclose sketches based on historical data or a model trained to extract visual characteristics from existing user interface screens. However, Singh in the analogous art of sketch based images teaches: [predicted intended sketches of the UI based on] historical data or a model trained to extract visual characteristics from existing user interface screens (fig. 2A; para [0047-0048, 0065]: completion sketches 130 are provided to the client device 104 as one or more suggestions for sketch completion of the input digital sketch 116 wherein 130 originate from a variety of different sources (e.g., previous artwork obtained from other users, social networking services, digital artwork repositories,, para [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with the teachings of Turek. One having ordinary skill in the art would have been motivated to combine such data or models to provide sketch completion of the input digital sketch (para [0004]).
As per claim 18, the modified Turek teaches the system of claim 15. The modified Turek further teaches the first set of intended final sketch renderings of the user interface is determined based on matching previously rendered user interfaces with elements closest in appearance to the first set of predicted intended sketches of the user interface (Turek: para [0021]: defining design proposals reflective of the identified aspects and features; Singh: para [0043]: completion sketches 130 are matched based on similarity criterion). 
As per claim 19, the modified Turek teaches the system of claim 15. The modified Turek further teaches analyzing the sketch to predict the first set of intended sketches of the user interface using artificial intelligence based on historical data consisting of renderings of user interface designs and/or a user’s asset library consisting of the user’s previously designed user interfaces (Turek: para [0021]: AI processes to identify visual aspects to predict first set of proposals; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch to predict first set of intended sketches 130 wherein 130 originate from a variety of different sources (e.g., previous artwork obtained from other users, social networking services, digital artwork repositories,, para [0049]).
As per claim 20, the modified Turek teaches the system of claim 15. The modified Turek further teaches the sketch is an initial sketch of a new user interface (Turek: fig. 2: sketch 206 of a UI).
Claim(s) 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (“Turek”, US 20190317739 A1), Singh et al. (“Singh”, US 20190370617 A1) and Wang et al. (“Wang”, US 20120054177 A1).
As per claim 2, the modified Turek teaches the method of claim 1. Although the modified Turek further teaches generating and displaying a first set of keyframes to include design variations in response to the user not indicating a selected first final sketch rendering of the user interface is the final intended design, wherein the first set of keyframes are various options in designing the selected first final sketch rendering of the user interface based on the sketch, wherein each of the first set of keyframes has one or more unfinished portions (Turek: fig. 2: sketch rendering of UI 206; Singh: figs. 2B-6; para [0050]: user does not use direct feedback (selection of menu) and passive feedback (no selection of menu and continues drawing) to select one of a first set of keyframes/options in designing and, instead, may continue sketch completion), the modified Turek does not explicitly disclose design variations between a sketch and selected first final sketch rendering in response to a user not indicating the selected first final sketch rendering is a final intended design, i.e. continuing to provide new variations in response to user continuing to sketch (Singh does not disclose continuous looping of flowchart from step 516 to 502). However, Wang in the analogous art of sketch recognition teaches: design variations between a sketch and selected first final sketch rendering in response to a user not indicating the selected first final sketch rendering is a final intended design (fig. 2(A-C); para [0033]: if the user adds a second sketch 208 in the user interface 204, the framework 100, in response, returns a second plurality of images 210 based upon the first sketch 202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of the modified Turek. One having ordinary skill in the art would have been motivated to combine such returns in order to locate desired images in a timely and efficient manner (para [0001]).
As per claim 3, the modified Turek teaches the method of claim 2. The modified Turek further teaches:
receiving a selection of one of the first set of keyframes comprising at least one unfinished portion (Singh: fig. 2B: selection of 130b);
receiving a subsequent sketch of the user interface that includes strokes within the at least one unfinished portion of the selected keyframe (Wang: figs. 2(B-C): e.g. subsequent stroke 208; Singh: fig. 2B: selected design variation between the analyzed sketch and the selected intended final sketch rendering or thumbnail/keyframe 130b and subsequent sketch that includes strokes within unfinished portion, para [0052]);
analyzing the subsequent sketch of the user interface to predict a second set of intended sketches of the user interface using artificial intelligence (Wang: figs. 2B and 3; para [0038]: at block 308, images having curves corresponding to the sketch curves are located; Turek: para [0021]: AI processes to identify visual aspects; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch);
generating and displaying a second set of intended final sketch renderings of the user interface using the second set of predicted intended sketches of the user interface (Wang: fig. 2B: generating and displaying images 210; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch);
generating and displaying a second set of intended final sketch renderings 210; Turek: para [0021, 0059]: options of different styles are presented for final selection; Singh: fig. 2B: selection of final sketch rendering 130B); and
generating code to render the selected second final sketch rendering of the user interface in response to the user indicating the selected second final sketch rendering of the user interface is the final intended design (Turek: Abstract; fig. 2;  para [0020-0021, 0024, 0029, 0056]: automatically generating code corresponding to mockups for a GUI design; Wang: figs. 2(A-B): generating and displaying a second set of intended final sketch renderings 210; Singh: fig. 2B: selection of final sketch rendering 130B).
As per claim 9, the modified Turek teaches the product of claim 8. Although the modified Turek further teaches generating and displaying a first set of keyframes to include design variations in response to the user not indicating a selected first final sketch rendering of the user interface is the final intended design, wherein the first set of keyframes are various options in designing the selected first final sketch rendering of the user interface based on the sketch, wherein each of the first set of keyframes has one or more unfinished portions (Turek: fig. 2: sketch rendering of UI 206; Singh: figs. 2B-6; para [0050]: user does not use direct feedback (selection of menu) and passive feedback (no selection of menu and continues drawing) to select one of a first set of keyframes/options in designing and, instead, may continue sketch completion), the modified Turek does not explicitly disclose design variations between a sketch and selected first final sketch rendering in response to a user not indicating the selected first final sketch rendering is a final intended design, i.e. continuing to provide new variations in response to user continuing to sketch (Singh does not disclose continuous looping of flowchart from step 516 to 502). However, Wang in the analogous art of sketch recognition teaches: design variations between a sketch and selected first final sketch rendering in response to a user not if the user adds a second sketch 208 in the user interface 204, the framework 100, in response, returns a second plurality of images 210 based upon the first sketch 202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of the modified Turek. One having ordinary skill in the art would have been motivated to combine such returns in order to locate desired images in a timely and efficient manner (para [0001]).
As per claim 10, the modified Turek teaches the product of claim 9. The modified Turek further teaches:
receiving a selection of one of the first set of keyframes comprising at least one unfinished portion (Singh: fig. 2B: selection of 130b);
receiving a subsequent sketch of the user interface that includes strokes within the at least one unfinished portion of the selected keyframe (Wang: figs. 2(B-C): e.g. subsequent stroke 208; Singh: fig. 2B: selected design variation between the analyzed sketch and the selected intended final sketch rendering or thumbnail/keyframe 130b and subsequent sketch that includes strokes within unfinished portion, para [0052]);
analyzing the subsequent sketch of the user interface to predict a second set of intended sketches of the user interface using artificial intelligence (Wang: figs. 2B and 3; para [0038]: at block 308, images having curves corresponding to the sketch curves are located; Turek: para [0021]: AI processes to identify visual aspects; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch);
generating and displaying a second set of intended final sketch renderings of the user interface using the second set of predicted intended sketches of the user interface (Wang: fig. 2B: generating and displaying images 210; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch);
receiving a selection of a second final sketch rendering of the user interface from the second set of intended final sketch renderings of the user interface (Wang: figs. 2(A-B): generating and displaying a second set of intended final sketch renderings 210; Turek: para [0021, 0059]: options of different styles are presented for final selection; Singh: fig. 2B: selection of final sketch rendering 130B); and
generating code to render the selected second final sketch rendering of the user interface in response to the user indicating the selected second final sketch rendering of the user interface is the final intended design (Turek: Abstract; fig. 2;  para [0020-0021, 0024, 0029, 0056]: automatically generating code corresponding to mockups for a GUI design; Wang: figs. 2(A-B): generating and displaying a second set of intended final sketch renderings 210; Singh: fig. 2B: selection of final sketch rendering 130B).
As per claim 16, the modified Turek teaches the system of claim 15. Although the modified Turek further teaches generating and displaying a first set of keyframes to include design variations in response to the user not indicating a selected first final sketch rendering of the user interface is the final intended design, wherein the first set of keyframes are various options in designing the selected first final sketch rendering of the user interface based on the sketch, wherein each of the first set of keyframes has one or more unfinished portions (Turek: fig. 2: sketch rendering of UI 206; Singh: figs. 2B-6; para [0050]: user does not use direct feedback (selection of menu) and passive feedback (no selection of menu and continues drawing) to select one of a first set of keyframes/options in designing and, instead, may continue sketch completion), the modified Turek does not explicitly disclose design variations between a sketch and selected first final sketch rendering in response to a user not indicating the selected first final sketch rendering is a final intended design, i.e. continuing to provide new variations in response to user continuing to sketch (Singh does not disclose continuous looping of if the user adds a second sketch 208 in the user interface 204, the framework 100, in response, returns a second plurality of images 210 based upon the first sketch 202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of the modified Turek. One having ordinary skill in the art would have been motivated to combine such returns in order to locate desired images in a timely and efficient manner (para [0001]).
As per claim 17, the modified Turek teaches the system of claim 16. The modified Turek further teaches:
receiving a selection of one of the first set of keyframes comprising at least one unfinished portion (Singh: fig. 2B: selection of 130b);
receiving a subsequent sketch of the user interface that includes strokes within the at least one unfinished portion of the selected keyframe (Wang: figs. 2(B-C): e.g. subsequent stroke 208; Singh: fig. 2B: selected design variation between the analyzed sketch and the selected intended final sketch rendering or thumbnail/keyframe 130b and subsequent sketch that includes strokes within unfinished portion, para [0052]);
analyzing the subsequent sketch of the user interface to predict a second set of intended sketches of the user interface using artificial intelligence (Wang: figs. 2B and 3; para [0038]: at block 308, images having curves corresponding to the sketch curves are located; Turek: para [0021]: AI processes to identify visual aspects; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch);
generating and displaying images 210; Singh: para [0002]: using machine learning to identify visual characteristics of input digital sketch);
receiving a selection of a second final sketch rendering of the user interface from the second set of intended final sketch renderings of the user interface (Wang: figs. 2(A-B): generating and displaying a second set of intended final sketch renderings 210; Turek: para [0021, 0059]: options of different styles are presented for final selection; Singh: fig. 2B: selection of final sketch rendering 130B); and
generating code to render the selected second final sketch rendering of the user interface in response to the user indicating the selected second final sketch rendering of the user interface is the final intended design (Turek: Abstract; fig. 2;  para [0020-0021, 0024, 0029, 0056]: automatically generating code corresponding to mockups for a GUI design; Wang: figs. 2(A-B): generating and displaying a second set of intended final sketch renderings 210; Singh: fig. 2B: selection of final sketch rendering 130B).
Response to Arguments
	Applicant's arguments filed 09/11/2020 have been considered as a whole but are not persuasive.
	Applicant argued:
	(a) Turek and Singh, taken singly or in combination, do not teach or suggest “receiving a selection of a first final sketch rendering of said user interface from said first set of intended final sketch renderings of said user interface; and, the Examiner has not provided any rational underpinning for modifying Turek with Singh. Turek also does not teach generating code to render the selected first final sketch rendering of the user interface in response to a user indicating the selected first final sketch rendering of the user interface is a final intended design. Furthermore, there is no language in the cited 
	Applicant further asserts that Turek and Singh, taken singly or in combination, do not teach or suggest that the sketch is a continuation of a prior sketch of the user interface.
	(b) Turek. Singh and Wang, taken singly or in combination, do not teach or suggest generating and displaying a first set of keyframes to include design variations between the sketch and the selected first final sketch rendering of the user interface. Furthermore, proposed modification to Turek changes the principle of operation of Turek and renders the invention of Turek unsatisfactory for its intended purpose and reasoning for modifying Turek with Wang to include the missing claim limitations of claims 2. 9 and 16 is insufficient to establish a prima facie case of obviousness.
	(c) Applicant asserts that the computer readable storage medium of claim 8 does not cover transitory signals.

	The Office disagrees for the following reasons:
Per (a), Turek teaches generating and displaying a first set of intended final sketch renderings of the user interface using the first set of predicted intended proposals of the user interface (para [0021]: mockups 106, 108, 110 wherein different design proposals may be generated) and receiving a selection of a first final sketch rendering of the user interface from the first set of intended final sketch renderings of the user interface (para [0021, 0059]: options of different styles are presented for user selection). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation for the rejection is found in the references and in the knowledge generally available to one of ordinary skill in the art, i.e. in order to provide sketch completion of the input digital sketch (para [0004]).
Turek further teaches generating code to render the selected first final sketch rendering of the user interface in response to a user indicating the selected first final sketch rendering of the user interface is a final intended design. Turek teaches “beyond user providing initial concepts…via hand drawn sketches”, an AI process “automatically generate mockups of GUI designs…to be provided to a user for selection” wherein the mockups are rendered based on underlying executable code or script that can be directly translated to any suitable programing language to form working prototypes (para [0102]). Moreover, while Turek teaches an AI process for generating renderings based on previous hand drawn sketches and for generating mockups in substantially real-time (para [0036, 0054, 0102]), Singh teaches that a sketch is a continuation of a prior sketch of the user interface (para [0047-0050, 0065]: user can continue to add strokes to the sketch, since completion is indicated with a pen up event).
Per (b), while the modified Turek further teaches generating and displaying a first set of keyframes to include design variations in response to the user not indicating a selected first final sketch rendering of the user interface is the final intended design, wherein the first set of keyframes are various options in designing the selected first final sketch rendering of the user interface based on the sketch, wherein each of the first set of keyframes has one or more unfinished portions (Turek: fig. 2: sketch rendering of UI 206; Singh: figs. 2B-6; para [0050]: user does not use direct feedback (selection of menu) and passive feedback (no selection of menu and continues drawing) to select one of a first set of keyframes/options in designing and, instead, may continue sketch completion), the teaching extracted from Wang was for the feature of design variations between a sketch and selected first final sketch if the user adds a second sketch 208 in the user interface 204, the framework 100, in response, returns a second plurality of images 210 based upon the first sketch 202).
In response to applicant's argument that modification to Turek changes the principle of operation of Turek and renders the invention of Turek unsatisfactory for its intended purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation for the rejection is found in the references and in the knowledge generally available to one of ordinary skill in the art, i.e. in order to locate desired images in a timely and efficient manner (para [0001]).
Per (c) and due to applicant’s use of exemplary, open-ended and non-limiting language (see para [0030] of the instant application: “the computer readable storage medium may be, for example, but is not limited to, …”), the rejection is maintained.  


Conclusion
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
	
/Le Nguyen/				
Patent Examiner 			
December 23, 2020		

/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174